Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17149535, filed on January 14, 2021, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
With regards to claims 1, 8 and 15, the limitations of “generate an interactive user interface including: a listing of a plurality of data records, and one or more selectable columns associated with data values of the plurality of data records; receive user input selecting at least a first selectable column of the one or more selectable columns; identify those of the plurality of data records having matching data values within the first selectable column; determine measures of the identified data records; and update the interactive user interface to include a summarized data record table indicating the matching data values and the measures of the identified data records” as drafted, are processes that, under their broadest reasonable interpretations cover performance of the limitations in mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the
limitation in the mind but for the recitation of generic computer components, then it falls
within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites
an abstract idea.
The judicial exception is not integrated into a practical application. The medium
and storage recited in the claims are recited at a high-level of generality (i.e., as generic
computer storage performing a generic computer function) such that they amount to no
more than mere instructions to apply the exception using a generic computer
component. Further the judicial exception is not integrated into a practical application
because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a
computer.

The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of
using storage and a medium to perform the mental steps amounts to no more than
mere instructions to apply the exception using a generic computer component, which
cannot provide an inventive concept. The claims thus are not patent eligible.

With regard to the dependent claims,
The dependent claims (2-7, 9-14 and 16-20) all further add additional mental steps/calculations or merely elaborate on mental steps from the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 USC 102 (a)(1) as being anticipated by Stanfill (US 2014/0032617 A1) (hereinafter Stanfill).

As per claims 1, 8 and 15,  Stanfill discloses one or more memory devices configured to store program instructions [at least one data storage system (including volatile and/or non-volatile memory and/or storage elements), paragraph 221]; and one or more processors [at least one processor, paragraph 221] configured to execute the program instructions to: generate an interactive user interface [A graphic development environment (GDE) 102 provides a user interface, paragraph 39] including: a listing of a plurality of data records, and one or more selectable columns associated with data values of the plurality of data records [generating a plurality of collections of nodes, each collection including a first node representing a first relational expression associated with an attribute specified by the mapping information, and at least some collections forming a directed acyclic graph, paragraph 20]; receive user input selecting at least a first selectable column of the one or more selectable columns [User input can be specified at a high level of abstraction by enabling attributes of entities in a desired destination schema to be expressed based on attributes of entities in an existing source schema. For example, a user is able to express a rule based on data from a dataset that also references auxiliary information from other sources without having to manually build a dataflow graph for extracting the auxiliary information from those sources. The user input defines the destination schema, which is processed to provide the procedural specification for extracting all the information needed from any entity in one or more source schemas, paragraph 24, See discussion of columns at paragraph 106, n some examples, expressions in mapping rules are expressed using relational algebra. The relational algebra can include a relation, e.g., a table, and a transform. In some examples, the relation can be a table having columns and rows (e.g., an entity, a join, or a rollup, each represented in the form of a table). The transform can specify columns in an output relation]; identify those of the plurality of data records having matching data values within the first selectable column [This mapping subgraph may then be connected to specific data source and destination components to form a full dataflow graph, as shown in FIG. 11C. An advantage of this subgraph approach is that a developer (“user”) can manually configure the data sources, providing for additional flexibility. In addition, the mapping subgraph may be reused in the context of several different containing dataflow graphs, paragraph 198]; determine measures of the identified data records [FIG. 12A shows an example of a partial data model 1200, which includes entities Accounts, Transactions, Products, Bills, LineItem, and ProductUpdates, whose relationships will be defined according to source schemas, destination schemas, and mapping rules between the source schemas and destination schemas to be provided by a developer, paragraph 200]; and update the interactive user interface to include a summarized data record table indicating the matching data values and the measures of the identified data records [represent information contained in a finer grained entity in a summarized, less detailed manner. In this regard, source entities can be defined having a predetermined level of granularity. The source entities of one or more source schemas can be mapped to destination entities of one or more destination schemas, where preconfigured expressions relate the data of predetermined of granularity to result attributes in the destination entities. For example, source data at a finer level of granularity can be aggregated (e.g., via an expression that includes an aggregation operator) to result in a single attribute in a destination entity, paragraph 91].

As per claims 2, 9 and 16, Stanfill discloses wherein the measures of the identified data records are based on aggregations of the identified data records [an "aggregation relationship" for the expression node is calculated. An aggregation relationship for an aggregate is the attribute connecting the evaluation context to the root entity, paragraph 126].

As per claims 3, 10 and 17, Stanfill discloses wherein the updated interactive user interface further includes an indication of a space reduction achieved by the summarized data record table [an optional optimization step can reduce a number of components used in a resulting dataflow graph or subgraph. For example, some optimizations can include merging components that include operations that read data from the same dataset, paragraph 199].

As per claims 4, 11 and 18, Stanfill discloses wherein the summarized data record table does not include at least some non-matching data values of the identified data records [To ensure that the Input File component is able to successfully read the identified file and provide the records contained in the file to the read port, the physical record format actually used by the records in the file A.dat should match the provided record format read.format, paragraph 64].

As per claims 5, 12 and 19, Stanfill discloses wherein the summarized data record table includes rows associated with each of the matching data values [an optional optimization step can reduce a number of components used in a resulting dataflow graph or subgraph. For example, some optimizations can include merging components that include operations that read data from the same dataset, paragraph 199].

As per claims 6, 13 and 20, Stanfill discloses wherein: the summarized data record table includes rows associated with each of the matching data values, the summarized data record table does not include at least some non-matching data values of the identified data records [To ensure that the Input File component is able to successfully read the identified file and provide the records contained in the file to the read port, the physical record format actually used by the records in the file A.dat should match the provided record format read.format, paragraph 64], and the summarized data record table includes rows associated with each of the matching data values [an optional optimization step can reduce a number of components used in a resulting dataflow graph or subgraph. For example, some optimizations can include merging components that include operations that read data from the same dataset, paragraph 199].

As per claims 7 and 14, Stanfill discloses wherein the updated interactive user interface further includes an indication of a space reduction achieved by the summarized data record table [an optional optimization step can reduce a number of components used in a resulting dataflow graph or subgraph. For example, some optimizations can include merging components that include operations that read data from the same dataset, paragraph 199].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 16, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167